DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination A current lead assembly for a superconducting magnet, comprising: a vacuum chamber having a through hole; a current lead contact sealably penetrating the vacuum chamber via the through hole, the current lead contact having a first end outside the vacuum chamber and a second end inside the vacuum chamber; a vacuum boundary wall between the vacuum chamber and the current lead contact; at least one superconducting magnet arranged inside of the vacuum chamber and having a magnet lead; at least one internal lead having one end coupled to the magnet lead and another end coupled to the second end of the current lead contact; and a vacuum cap removably disposed on an outer surface of the vacuum chamber to sealingly encompass therein the first end of the current lead contact during a first state of operation, the first end of the current lead contact arranged to contact a power supply during a second state of operation, wherein the contact occurs at ambient temperature, exterior the vacuum chamber upon removal of the vacuum cap, wherein the vacuum boundary wall comprises a plurality of reentrant concentric tubes.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 12, the prior art of record does not teach nor suggest in the claimed combination A method of fabricating a current lead assembly for a 3Application No. 16/804,645 Reply to Non-Final Office Action of May 12, 2022 superconducting magnet, comprising: providing a vacuum chamber comprising a housing enclosing an interior volume and having at least one through hole; providing at least one superconducting magnet inside of the vacuum chamber and having a magnet lead; arranging a current lead contact to sealingly penetrate the vacuum chamber via the through hole, wherein a first end of the current lead contact is positioned outside the vacuum chamber and a second end of the current lead contact is positioned inside the vacuum chamber; arranging a reentrant concentric tube assembly providing a vacuum boundary between the vacuum chamber and the current lead contact; attaching an internal lead between the magnet lead and the second end of the current lead contact; and removably disposing a vacuum cap on an outer surface of the vacuum chamber to sealingly encompass the first end of the current lead contact during a first state operation and provide contact outside the vacuum chamber of the first end of the current lead contact with a power supply upon removal of the vacuum cap during a second state of operation wherein the vacuum cap is comprised of stainless steel.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 16, the prior art of record does not teach nor suggest in the claimed combination A magnetic resonance imaging (MRI) system, comprising: at least one superconducting magnet that generates a magnetic field comprising a plurality of magnetic field gradients, the at least one superconducting magnet having a magnet lead and arranged inside of a vacuum chamber enclosing a vacuum space and comprising a through hole; a current lead contact sealably penetrating the vacuum chamber via the through hole, the current lead contact have a first end outside the vacuum chamber and a second end inside the vacuum chamber; a reentrant concentric tube assembly providing a vacuum boundary between the vacuum chamber and the current lead contact; at least one internal lead having one end coupled to the magnet lead and another end coupled to the second end of the current lead contact; and a vacuum cap removably disposed on an outer surface of the vacuum chamber to sealingly encompass therein the first end of the current lead contact during a first state of operation, the first end of the current lead contact arranged to contact a power supply during a second state of operation, wherein the contact occurs at ambient temperature, exterior the vacuum chamber upon removal of the vacuum cap.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 21, the prior art of record does not teach nor suggest in the claimed combination a current lead assembly for a superconducting magnet, comprising: a vacuum chamber having a through hole; a current lead contact sealably penetrating the vacuum chamber via the through hole, the current lead contact having a first end outside the vacuum chamber and a second end inside the vacuum chamber; a vacuum boundary wall between the vacuum chamber and the current lead contact; at least one superconducting magnet arranged inside of the vacuum chamber and having a magnet lead; at least one internal lead having one end coupled to the magnet lead and another end coupled to the second end of the current lead contact; and a vacuum cap removably disposed on an outer surface of the vacuum chamber to sealingly encompass therein the first end of the current lead contact during a first state of operation, the first end of the current lead contact arranged to contact a power supply during a second state of operation, wherein the contact occurs at ambient temperature, exterior the vacuum chamber upon removal of the vacuum cap, wherein the current lead assembly further includes a plurality of superconducting magnets arranged inside of the vacuum chamber, each of the plurality of superconducting magnets having a magnet lead.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see filed 05/20/2022, with respect to amended claims 1, 2 and 4-15 and newly presented claim 21 have been fully considered and are persuasive.  The previous rejection(s) to amended claims 1, 2 and 4-15  has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837